Examiner' s Reasons for Allowance
The closest art of record is Stuempel (DE4122465), Fox (US2922291), Miller (US4991797), and Le Touche (US4592950).
Stuempel and Fox are both directed to a layer of phase change material substantially as claimed, however, do not teach wherein the release comprises a controllable valve configured to be selectively closed and opened or wherein there are at least three layers of phase stable material in a stack.  Miller teaches wherein it is known to provide a selectively opened and closed valve.  Le Touch teaches three layers of phase stable materials, however, does not teach wherein the stable layers are nonporous. 
Thus, Stuempel (DE4122465), Fox (US2922291), Miller (US4991797), and Le Touche (US4592950) alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763